FILE COPY



  The City of Helotes, Tom                                          Continental Homes of Texas,
 Schoolcraft, Rick Schroder,
 and Ernest CruzAppellant/s



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 12, 2015

                                      No. 04-15-00571-CV

        THE CITY OF HELOTES, Tom Schoolcraft, Rick Schroder, and Ernest Cruz,
                                Appellants

                                                v.

                         CONTINENTAL HOMES OF TEXAS, LP,
                                    Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18405
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
        On October 23, 2015, we ordered appellants show cause why the appeal should not be
dismissed for want of jurisdiction and we suspended all deadlines until further order of the court.
Appellants requested that the district court clerk file a supplemental clerk’s record including a
motion for new trial. The district court clerk filed a supplemental clerk’s record that included a
timely filed motion for new trial that demonstrates this court’s jurisdiction over this appeal. We
retain the appeal on the docket of the court, and we order appellants’ brief due December 14,
2015.lec


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court